DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-7, 9, 10, 13-21, 24, 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru (JP 2013-211358, cited by Applicant in the IDS submitted on Dec. 05, 2019) in view of Tsuda et al. (2018/0079036) (“Tsuda”).
Regarding claim 1, Masaru discloses a manufacturing method for an electronic component (Fig.1-6, please refer to the whole reference for detailed), comprising: providing a base member (4b, which is connected to 2 in Fig.3(b)) on a first main surface of a first board (2); sandwiching the base member and a joining member paste (10) between the first main surface of the first board and a transfer main surface of a transfer board (11 and 12 in Fig.3(a) and 3(b)); while the joining member paste (10) is sandwiched between the first board (2) and the transfer board (11 and 12), forming a joining member (10’) joined with the base member by heating the joining member paste (¶ 30, which states “when the metal paste body 10 is heated at a low temperature of 100º C or less, the organic solvent is volatilized from the metal paste body 10 and solidified into a polymorphous state”); and peeling off the transfer board (11 and 12) from the formed joining member joined with the base member (where 11 and 12 in Fig.3(a) and 3(b) are peeled off and is replaced by 3 and its associated 4b in Fig.4(a)).
Masaru doesn’t explicitly disclose heating the joining member paste to change a metal component therein to a liquid state and subsequently changing the metal component from the liquid state to a solid state. 
Tsuda discloses an example of using joining member paste (2 in Fig.1 or 2, please refer to Table 1 for solder material) for joining, wherein heating the joining member paste to change a metal component therein to a liquid state and subsequently changing the metal component from the liquid state to a solid state (please refer to at least ¶ 4-7, 46 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru with the teaching of Tsuda to provide heating the joining member paste to change a metal component therein to a liquid state and subsequently changing the metal component from the liquid state to a solid state. The suggestion/motivation would have been to use different type of joining member paste instead of using expensive gold based joining member paste used by Masaru to reduce cost (please refer to Masaru’s ¶ 30 and Tsuda’s ¶ 4 and 5) and/or to provide airtight sealing (please refer to Tsuda’s ¶ 7). 
	Regarding claim 2, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru doesn’t explicitly disclose the forming of the joining member comprises: heating the joining member paste to melt the metal component therein; and cooling the joining member after the heating of the joining member paste to subsequently change the metal component from the liquid state to the solid state.
Tsuda discloses an example of the forming of the joining member (2) comprises: heating the joining member paste to melt the metal component therein; and cooling the joining member after the heating of the joining member paste to subsequently change the metal component from the liquid state to the solid state (please refer to at least ¶ 4-7, 46 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru with the teaching of Tsuda to provide the forming of the joining member comprises: heating the joining member paste to melt the metal component therein; and cooling the joining member after the heating of the joining member paste to subsequently change the metal component from the liquid state to the solid state. The suggestion/motivation would have been to use different type of joining member paste instead of using expensive gold based joining member paste used by Masaru to reduce cost (please refer to Masaru’s ¶ 30 and Tsuda’s ¶ 4 and 5) and/or to provide airtight sealing (please refer to Tsuda’s ¶ 7).
Regarding claim 3, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the joining member paste is sandwiched between the first board and the transfer board as explained in claim 1 above.
Masaru doesn’t explicitly disclose the forming of the joining member comprises forming the joining member through softening and solidification of the joining member paste by heating and cooling the joining member paste.
Tsuda discloses an example of the forming of the joining member (2) comprises forming the joining member through softening and solidification of the joining member paste by heating and cooling the joining member paste (please refer to at least ¶ 4-7, 46 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru with the teaching of Tsuda to provide the forming of the joining member comprises forming the joining member through softening and solidification of the joining member paste by heating and cooling the joining member paste while the joining member paste is sandwiched between the first board and the transfer board. The suggestion/motivation would have been to use different type of joining member paste instead of using expensive gold based joining member paste used by Masaru to reduce cost (please refer to Masaru’s ¶ 30 and Tsuda’s ¶ 4 and 5) and/or to provide airtight sealing (please refer to Tsuda’s ¶ 7).
Regarding claim 4, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the sandwiching of the base member (4b, which is connected to 2 in Fig.3(b)) and the joining member paste (10) includes providing the joining member paste on the transfer main surface of the transfer board (11 and 12 in Fig.3(a) and 3(b)).
Regarding claim 5, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses a joining strength between the transfer board (11 and 12 in Fig.3(a) and 3(b)) and the joining member (10’) is less than a joining strength between the base member (4b, which is connected to 2 in Fig.3(b)) and the joining member (¶ 30, also according to Fig.3(b), since the joining member paste is transferred to the base member from the transfer main surface of the transfer board).
Regarding claim 6, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses a joining strength between the transfer board (11 and 12 in Fig.3(a) and 3(b)) and the joining member (10’) is less than a joining strength between the first board (2) and the base member (4b, which is connected to 2 in Fig.3(b)) (¶ 30 and according to Fig.3(b), since the joining member paste is transferred to the base member from the transfer main surface of the transfer board and according to ¶ 30 and 32, the heating or preheating of the metal porous body (10’) doesn’t melt or remove the joining of the first board and the base member).
Regarding claim 7, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses a joining strength between the transfer board (11 and 12) and the joining member (10’) is a lowest joining strength relative to joining strengths between the first board (2) and the transfer board (¶ 30, also according to Fig.3(b), since the joining member is transferred to the base member, which is attached to the first board (2), from the transfer main surface of the transfer board).
Regarding claim 9, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the joining member (10’) comprises metal (Au).
Note: Tsuda also discloses the joining member (2) comprises metal (please refer to at least ¶ 4-7, 46 and 50).
Regarding claim 10, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the forming of the joining member (10’) comprises forming a metal joining (please refer to at least ¶ 28 and 30) from the base member (4b, which is connected to 2 in Fig.3(b)) and the joining member (10’).
Regarding claim 13, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the transfer main surface of the transfer board (11 and 12 in Fig.3(a) and 3(b)) comprises a nonmetallic material (11 is a glass substrate; ¶ 29).
Regarding claim 14, Masaru in view of Tsuda is used to reject claims 1 and 13 above.
Masaru discloses the transfer board (11 and 12) comprises a glass (¶ 29).
	Masaru doesn’t explicitly disclose the transfer board comprises a ceramic. 
	However, according to Masaru’s ¶ 9 discloses non-metallic material includes glass or ceramic, which is not electrically conductive. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru in view of Tsuda to provide the transfer board comprises a ceramic instead of a glass. The suggestion/motivation would have been to use non-metallic material for the transfer board.
Regarding claim 15, Masaru in view of Tsuda is used to reject claims 1 and 13 above.
Masaru discloses the transfer board (11 and 12) comprises a glass (¶ 29).
Regarding claim 16, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the transfer main surface of the transfer board (11 and 12) comprises a surface roughness that is lower than a surface roughness of the first main surface of the first board (¶ 30 states “The affinity of the Ti metal film 4b with the Au metal film 4b is higher than that of the Ti, Pt, Au alloy substrate film 12, and the transfer to the metal film 4b can be easily performed”).
Regarding claim 17, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the transfer main surface of the transfer board (surface of 11 and 12) comprises a flatness that is less than a flatness of the first main surface of the first board (2).
Regarding claim 18, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses during the sandwiching of the base member (4b, which is connected to 2 in Fig.3(b)) and the joining member paste (10), the method further comprises providing a region facing the first main surface of the first board (2) via the joining member paste on the transfer main surface of the transfer board (surface of 11 and 12) that has a flatness that is less than a flatness of the first main surface of the first board (2).
Regarding claim 19, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses providing a plurality of the base members (a plurality of 4bs, which is connected to 2 in Fig.3(b) and 6); and forming each of a plurality of the joining members (10’s in Fig.3(b)) in contact with a corresponding one of the plurality of base members (Fig.3(b)).
Regarding claim 20, Masaru in view of Tsuda is used to reject claims 1 and 19 above.
Masaru discloses the plurality of joining members (10’s in Fig.3(b)) includes a first joining member (one of joining members associated with one of 4s (for example largest one of 4s) in Fig.6) and a second joining member (another one of joining members associated with another one of 4s in Fig.6) that is different in at least one of shape or size than the first joining member when the first main surface of the first board is viewed in a plan view thereof (the shape or size of larger one of 4s and smaller one of 4s in Fig.6 are different to each other).
 Regarding claim 21, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses during the sandwiching of the base member (4b, which is connected to 2 in Fig.3(b)) and the joining member paste (10), the method comprise providing the joining member paste so as to coincide in shape with the base member in a plan view of the first main surface of the first board (Fig.3(a) and 3(b)).
Regarding claim 24, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the peeling off the transfer board (11 and 12; where 11 and 12 in Fig.3(a) and 3(b) are peeled off and is replaced by 3 and its associated 4b in Fig.4(a)) includes transferring a shape of the transfer main surface of the transfer board to a top edge of the joining member (Fig.3(b), where 11 and 12 are placed on top edge of the 10’).
Regarding claim 25, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the base member (4b in Fig.3(b) and 4 in Fig.6(a)) comprises a ring shape (rectangular ring shape) when the first main surface of the first board (2) is viewed in a plan view thereof (Fig.6(a)).
Regarding claim 27, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses joining the first board (2) with a second board (3) with the base member (4b in Fig.3(b) and 4(c)) and the joining member (10’) interposed between the first and second boards.
Regarding claim 28, Masaru in view of Tsuda is used to reject claims 1 and 27 above.
Masaru discloses forming an internal space (internal space shown in Fig.6(b)) surrounded by the base member (4b in Fig.3(b) and 6(b)) and the joining member (10’) between the first (2) and second (3) boards.
Regarding claim 29, Masaru in view of Tsuda is used to reject claims 1, 27 and 28 above.
Masaru discloses providing an electronic element (“a crystal vibration piece (an electronic component) 6”, please refer to abstract) on or in the first board (2), such that the electronic element is disposed in the internal space sealed by the first and second boards (Fig.6(b)).
Regarding claim 30, Masaru in view of Tsuda is used to reject claims 1, 27, 28 and 29 above.
Masaru discloses the electronic element (6) is a piezoelectric resonator. 
Masaru doesn’t disclose the electronic element is a piezoelectric resonator having a substantially rectangular shape when the first main surface of the first board is viewed in a plan view thereof.
Tsuda discloses the electronic element (3 in Fig.1 or 2) is a piezoelectric resonator having a substantially rectangular shape when the first main surface of the first board (11) is viewed in a plan view thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru with the teaching of Tsuda to provide the electronic element is a piezoelectric resonator having a substantially rectangular shape when the first main surface of the first board is viewed in a plan view thereof. The suggestion/motivation would have been to use the rectangular shape piezoelectric resonator as a design choice depending on frequency requirement.

5.	Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru (JP 2013-211358, cited by Applicant in the IDS submitted on Dec. 05, 2019) in view of Tsuda et al. (2018/0079036) (“Tsuda”) and Takahashi et al. (2009/0309213) (“Takahashi”).
Regarding claim 8, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru doesn’t disclose the forming of the joining member comprises causing flux in the joining member paste to lie on an outer side portion of the metal component.
	Tsuda discloses the forming of the joining member (2) comprises causing flux in the joining member paste (¶ 35). 
Takahashi discloses the forming of the joining member comprises causing flux in the joining member paste to lie on an outer side portion of the metal component (¶ 254 discloses “removing the flux and the like adhered on the front surface of the solder balls 8”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru in view of Tsuda with the teaching of Takahashi to provide the forming of the joining member comprises causing flux in the joining member paste to lie on an outer side portion of the metal component. The suggestion/motivation would have been to recognize that flux is part of joining member. 
Regarding claim 11, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru doesn’t disclose covering the joining member with flux contained in the joining member paste.
Tsuda discloses the joining member (2) with flux contained in the joining member paste (¶ 35). 
Takahashi discloses covering the joining member with flux contained in the joining member paste (¶ 254 discloses “removing the flux and the like adhered on the front surface of the solder balls 8”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru in view of Tsuda with the teaching of Takahashi to provide covering the joining member with flux contained in the joining member paste. The suggestion/motivation would have been to recognize that flux is part of joining member. 
Regarding claim 12, Masaru in view of Tsuda is used to reject claims 1 and 11 above.
Masaru doesn’t disclose removing the flux.
Takahashi discloses removing the flux (¶ 254 discloses “removing the flux and the like adhered on the front surface of the solder balls 8”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru in view of Tsuda with the teaching of Takahashi to provide removing the flux. The suggestion/motivation would have been to recognize that flux is part of joining member and removing it as taught by Tsuda and Takahashi.

6.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru (JP 2013-211358, cited by Applicant in the IDS submitted on Dec. 05, 2019) in view of Tsuda et al. (2018/0079036) (“Tsuda”) and McConnell et al. (2017/0358397) (“McConnell”).
Regarding claim 22, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the joining member paste (10 in Fig.3(a)) is transferred from the transfer main surface of the transfer board (11 and 12), which is over the base member, to the base member (4b, which is connected to 2 in Fig.3(b)).
Masaru doesn’t explicitly disclose a wettability of the joining member paste against the base member is higher than a wettability of the joining member paste against the transfer main surface of the transfer board.
McConnell discloses an example of solders wet to their adjoining surfaces (¶ 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru in view of Tsuda with the teaching of McConnell to provide a wettability of the joining member paste against the base member is higher than a wettability of the joining member paste against the transfer main surface of the transfer board since the joining member paste is transferred to the base member from the transfer main surface of the transfer board, which is over the base member. The suggestion/motivation would have been to recognize the wettability of the joining member paste.
Regarding claim 23, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the transfer main surface of the transfer board (11 and 12), the joining member paste (10), the base member (4b, which is connected to 2 in Fig.3(b)) and the first main surface of the first board (2). 
Masaru doesn’t explicitly disclose a wettability of the joining member paste against the base member is higher than a wettability of the joining member paste against the first main surface of the first board.
McConnell discloses an example of solders wet to their adjoining surfaces (¶ 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru in view of Tsuda with the teaching of McConnell to provide a wettability of the joining member paste against the base member is higher than a wettability of the joining member paste against the first main surface of the first board since the joining member paste is transferred to the base member from the transfer main surface of the transfer board, which is over the base member and the first main surface of the first board. The suggestion/motivation would have been to recognize the wettability of the joining member paste.

7.	Claim 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru (JP 2013-211358, cited by Applicant in the IDS submitted on Dec. 05, 2019) in view of Tsuda et al. (2018/0079036) (“Tsuda”) and Kohda (2014/0346930).
Regarding claim 31, Masaru in view of Tsuda is used to reject claims 1 and 27-29 above.
Masaru discloses the electronic element is a quartz crystal resonator (Abstract).
Masaru doesn’t explicitly disclose the electronic element is a tuning fork-type quartz crystal resonator having a plurality of vibration arms.
	Kohda discloses an example of the electronic element (2 in Fig.1 and 7) is a tuning fork-type quartz crystal resonator having a plurality of vibration arms (2 in Fig.7 and ¶ 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru in view of Tsuda with the teaching of Kohda to provide the electronic element is a tuning fork-type quartz crystal resonator having a plurality of vibration arms. The suggestion/motivation would have been to use a tuning fork-type quartz crystal resonator according to frequency requirement and/or design choice.
Regarding claim 32, Masaru in view of Tsuda is used to reject claim 1 above.
Masaru discloses the base member (4b, which is connected to 2 in Fig.3(b)) is in contact with the first board (2). 
Masaru doesn’t disclose the base member includes a close contact layer that is in contact with the first board and a base layer disposed between the close contact layer and the joining member.
Kohda discloses an example of a base member (93-96 in Fig.1, please refer to the whole reference for detailed) includes a close contact layer (93) that is in contact with the first board (4) and a base layer (one or more of 94-96) disposed between the close contact layer (93) and the joining member (12 and/or 74, please consider all situation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masaru in view of Tsuda with the teaching of Kohda to provide the base member includes a close contact layer that is in contact with the first board and a base layer disposed between the close contact layer and the joining member. The suggestion/motivation would have been to use multilayer sealing method as taught by Kohda to secure air tightness of the inner space of the electronic component package.

Allowable Subject Matter
8.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849